0039-TV-EPIEXX-00555597-504016
                   Case 18-11843-SDM                 Doc 74    Filed 08/31/21      Entered 08/31/21 14:55:35                 Desc
                                 UNITED STATES BANKRUPTCY
                                                Page 1 of 4 COURT
                                                    NORTHERN DISTRICT OF MISSISSIPPI


In re: CALVIN DAVIS                                                                                     Case No.: 18-11843
       CARMEL DAVIS
              Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Terre M. Vardaman, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 05/10/2018.
2) The plan was confirmed on 08/13/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 05/03/2021.
6) Number of months from filing or conversion to last payment: 36.
7) Number of months case was pending: 39.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 16,114.00.
10) Amount of unsecured claims discharged without full payment: 100,062.83.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:             $38,915.02
        Less amount refunded to debtor:                             $.00
 NET RECEIPTS:                                                                 $38,915.02

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                $3,400.00
        Court Costs:                                                                $.00
        Trustee Expenses and Compensation:                                    $3,101.27
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,501.27

 Attorney fees paid and disclosed by debtor:                      $.00




 Scheduled Creditors:
Creditor                                                        Claim          Claim               Claim       Principal            Interest
Name                                         Class              Scheduled      Asserted            Allowed     Paid                 Paid

1ST FRANKLIN FINANCIAL                       Unsecured            1,952.00            NA                NA             .00                .00
AT&T                                         Unsecured              492.32            NA                NA             .00                .00
AIS PORTFOLIO SERVICES, LP                   Unsecured                   NA           NA                NA             .00                .00
ALCORN COUNTY JUSTICE COURT                  Unsecured                   NA           NA                NA             .00                .00
ALCORN EMERGENCY GROUP                       Unsecured              944.00            NA                NA             .00                .00
ALLIANCE COLLECTION & BILLING SERVUnsecured                         627.25            NA                NA             .00                .00
ALLIANCE COLLECTION & BILLING SERVUnsecured                       1,917.61            NA                NA             .00                .00
AMERICAN ANESTHESEIOLOGY                     Unsecured               53.49            NA                NA             .00                .00
AMERICOLLECT                                 Unsecured               25.64            NA                NA             .00                .00
AMERICOLLECT                                 Unsecured                   NA           NA                NA             .00                .00
ARC MANAGEMENT GROUP                         Unsecured                   NA           NA                NA             .00                .00
AT&T                                         Unsecured              148.45            NA                NA             .00                .00
AT&T UVERSE                                  Unsecured              373.53            NA                NA             .00                .00
BAPTIST MEMORIAL HOSPITAL                    Unsecured              240.38            NA                NA             .00                .00
BAY AREA CREDIT SERVICES                     Unsecured                   NA           NA                NA             .00                .00
Page 1 of 4                                                                                                     UST Form 101-13-FR-S (9/1/2009)
0039-TV-EPIEXX-00555597-504016
                   Case 18-11843-SDM       Doc 74   Filed 08/31/21     Entered 08/31/21 14:55:35          Desc
                                 UNITED STATES BANKRUPTCY
                                                Page 2 of 4 COURT
                                          NORTHERN DISTRICT OF MISSISSIPPI


In re: CALVIN DAVIS                                                                   Case No.: 18-11843
       CARMEL DAVIS
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                            Claim         Claim          Claim       Principal           Interest
Name                                  Class         Scheduled     Asserted       Allowed     Paid                Paid

CASH COW                              Unsecured         345.00            NA          NA            .00                .00
CASH EXPRESS                          Unsecured         540.00            NA          NA            .00                .00
CHARLOTTE JUDD                        Unsecured            NA             NA          NA            .00                .00
CHECK ADVANCE-CORINTH                 Unsecured         500.00            NA          NA            .00                .00
COMMERCE BANK                         Secured           637.21        637.21      411.96        411.96              53.40
CREDIT COLLECTION SERVICES            Unsecured            NA             NA          NA            .00                .00
DIANNE T PULSE & ASSOC                Unsecured         587.50            NA          NA            .00                .00
DIRECTV                               Unsecured       1,036.00            NA          NA            .00                .00
DODD EYE CLINIC                       Unsecured          90.98            NA          NA            .00                .00
DWIGHT JOHNSON, MD                    Unsecured          12.77            NA          NA            .00                .00
EXPRESS CHECK ADVANCE                 Unsecured         480.00            NA          NA            .00                .00
FAY SERVICING, LLC                    Secured        73,517.83   49,151.62      25,370.16    25,370.16                 .00
FAY SERVICING, LLC                    Secured         8,001.03       5,768.38    5,768.38     5,768.38                 .00
FAY SERVICING, LLC                    Secured              NA         350.00      350.00        350.00                 .00
FIDELITY NATIONAL LOANS               Unsecured         972.00        998.56      998.56            .00                .00
FIRST HERITAGE CREDIT                 Unsecured       2,178.00            NA          NA            .00                .00
FOCUS RECEIVABLE RM                   Unsecured            NA             NA          NA            .00                .00
FRANKLIN COLLECTION                   Unsecured         117.80        117.80      117.80            .00                .00
FRANKLIN COLLECTION SERVICE           Unsecured         117.80            NA          NA            .00                .00
FROST ARNETT COMPANY                  Unsecured          83.40            NA          NA            .00                .00
GEORGE CAIN MD                        Unsecured         697.00            NA          NA            .00                .00
INFNATIT 28                           Unsecured          60.00            NA          NA            .00                .00
INTERNAL REVENUE SERVICE              Priority          542.16        459.85      459.85        459.85                 .00
INTERNAL REVENUE SERVICE              Unsecured            NA          82.31       82.31            .00                .00
MAGNOLIA ANESTHESIOLOGY ASSOC. Unsecured              1,081.40            NA          NA            .00                .00
MAGNOLIA ENDOSCOPY CENTER             Unsecured          73.33            NA          NA            .00                .00
MAGNOLIA FINANCIAL                    Unsecured       1,221.00            NA          NA            .00                .00
MAGNOLIA GASTROENTEROLOGY CLINIC
                               Unsecured                 84.10            NA          NA            .00                .00
MAGNOLIA HOSPITAL GROUP               Unsecured         420.00            NA          NA            .00                .00
MAGNOLIA IMAGING ASSOC                Unsecured          23.46            NA          NA            .00                .00
MAGNOLIA ORTHOPAEDICS                 Unsecured       2,261.05            NA          NA            .00                .00
MAGNOLIA PHYSICIAN SERVICE            Unsecured          10.13            NA          NA            .00                .00
MAGNOLIA PRACTICE SOLUTIONS           Unsecured         186.82            NA          NA            .00                .00
MAGNOLIA REGIONAL                     Unsecured          74.80            NA          NA            .00                .00
MAGNOLIA REGIONAL HEALTH CENTER Unsecured                  NA             NA          NA            .00                .00
MERIT HEALTH CARDIOLOGY               Unsecured         516.92            NA          NA            .00                .00
MID SOUTH CREDIT BUREAU               Unsecured         617.34            NA          NA            .00                .00
MID-SOUTH RETINA ASSOCIATION          Unsecured         823.38            NA          NA            .00                .00
MIDSOUTH SPINE AND PAIN               Unsecured         200.76            NA          NA            .00                .00
MISSISSIPPI PHYSICIANS                Unsecured       1,822.00            NA          NA            .00                .00
MONEY NOW                             Unsecured         500.00            NA          NA            .00                .00
NCEP, AIS PORTFOLIO SERVICES          Unsecured      21,788.90   18,776.68      18,776.68           .00                .00

Page 2 of 4                                                                                  UST Form 101-13-FR-S (9/1/2009)
0039-TV-EPIEXX-00555597-504016
                   Case 18-11843-SDM      Doc 74   Filed 08/31/21     Entered 08/31/21 14:55:35          Desc
                                 UNITED STATES BANKRUPTCY
                                                Page 3 of 4 COURT
                                         NORTHERN DISTRICT OF MISSISSIPPI


In re: CALVIN DAVIS                                                                  Case No.: 18-11843
       CARMEL DAVIS
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                           Claim         Claim          Claim       Principal           Interest
Name                                  Class        Scheduled     Asserted       Allowed     Paid                Paid

NCEP, LLC DEPT                        Unsecured           NA             NA          NA            .00                .00
NORTH AMERICAN                        Unsecured           NA             NA          NA            .00                .00
NORTH CORINTH FAMILY CLINIC           Unsecured        218.54            NA          NA            .00                .00
OMEGA RMS                             Unsecured           NA             NA          NA            .00                .00
ONE MAIN FINANCIAL FKA SPRINGLEAF Secured            1,292.14            NA          NA            .00                .00
PAIN MANAGEMENT CENTER OF NORTHUnsecured
                                MS                      17.02            NA          NA            .00                .00
PAYLIANCE                             Unsecured           NA             NA          NA            .00                .00
PRATT FAMILY CLINIC                   Unsecured        416.00            NA          NA            .00                .00
PREMIER RADIOLOGY                     Unsecured         53.00            NA          NA            .00                .00
PREMIER RADIOLOGY                     Unsecured           NA             NA          NA            .00                .00
PRENTISS COUNTY JUSTICE COURT         Unsecured           NA             NA          NA            .00                .00
PROGRESSIVE INSURANCE                 Unsecured        774.80            NA          NA            .00                .00
PROGRESSIVE INSURANCE                 Unsecured         75.00            NA          NA            .00                .00
QUICK WAY                             Unsecured      1,050.85        530.00      530.00            .00                .00
QUICK WAY                             Unsecured           NA         395.85      395.85            .00                .00
QUICK WAY                             Unsecured           NA          16.25       16.25            .00                .00
QUICKWAY                              Unsecured        304.39        304.39      304.39            .00                .00
RECEIVABLES PERFORMANCE               Unsecured         93.76            NA          NA            .00                .00
RENASANT BANK                         Unsecured      1,014.29            NA          NA            .00                .00
RENASANT BANK                         Unsecured           NA             NA          NA            .00                .00
REPUBLIC FINANCE                      Unsecured      1,622.00       1,620.55    1,620.55           .00                .00
RONER DAVIS                           Unsecured           NA             NA          NA            .00                .00
SANYAN COLLECTIONS                    Unsecured           NA             NA          NA            .00                .00
SHAPIRO & BROWN                       Unsecured           NA             NA          NA            .00                .00
SHAPIRO & BROWN                       Unsecured           NA             NA          NA            .00                .00
SHILOH NEUROLOGY                      Unsecured         37.62            NA          NA            .00                .00
SMALL LOANS INC                       Unsecured      4,986.75       2,769.46    2,769.46           .00                .00
SMALL LOANS INC                       Unsecured           NA        1,560.00    1,560.00           .00                .00
SPECIALITY ORTHOPEDIC GROUP           Unsecured         49.80            NA          NA            .00                .00
SPECIALITY ORTHOPEDIC GROUP           Unsecured        120.00            NA          NA            .00                .00
STATE FINANCE OF SELMAR               Unsecured        189.75            NA          NA            .00                .00
TCM OF MISSISSIPPI                    Unsecured     41,034.27   33,994.88      33,994.88           .00                .00
TCM OF MISSISSIPPI                    Unsecured        420.00            NA          NA            .00                .00
THE PAYDAY LOAN STORE                 Unsecured        530.00            NA          NA            .00                .00
TISHOMINGO HEALTH SERVICES            Unsecured         50.00            NA          NA            .00                .00
TISHOMINGO HEALTH SERVICES            Unsecured        630.00            NA          NA            .00                .00
TOWER LOAN OF CORINTH                 Unsecured      5,734.40       3,421.60    3,421.60           .00                .00
TRANSWORLD SYSTEMS                    Unsecured           NA             NA          NA            .00                .00
TRI-VISTA REHAB                       Unsecured         45.00            NA          NA            .00                .00
TUPELO ORTHOPEDIC CLINIC              Unsecured        932.24            NA          NA            .00                .00
TUPELO SERVICE FINANCE                Unsecured        293.11            NA          NA            .00                .00
U S ATTORNEY                          Unsecured           NA             NA          NA            .00                .00

Page 3 of 4                                                                                 UST Form 101-13-FR-S (9/1/2009)
0039-TV-EPIEXX-00555597-504016
                   Case 18-11843-SDM             Doc 74      Filed 08/31/21          Entered 08/31/21 14:55:35                Desc
                                 UNITED STATES BANKRUPTCY
                                                Page 4 of 4 COURT
                                               NORTHERN DISTRICT OF MISSISSIPPI


In re: CALVIN DAVIS                                                                                      Case No.: 18-11843
       CARMEL DAVIS
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal            Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                 Paid

UNION NATIONAL LIFE INSURANCE              Unsecured             4,631.63              NA                NA             .00                .00
UNITED COLLECTION BUREAU                   Unsecured                  NA               NA                NA             .00                .00
UNITED EMSVCS OF MISSISSIPPI               Unsecured                50.00              NA                NA             .00                .00
VIVINT                                     Unsecured             1,344.44              NA                NA             .00                .00
WAKEFIELD AND ASSOC                        Unsecured                68.89              NA                NA             .00                .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal            Interest
                                                                                                 Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                          25,370.16       25,370.16                 .00
     Mortgage Arrearage:                                                                         5,768.38        5,768.38                 .00
     Debt Secured by Vehicle:                                                                      411.96          411.96               53.40
     All Other Secured:                                                                            350.00          350.00                 .00
 TOTAL SECURED:                                                                                 31,900.50       31,900.50               53.40

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                 .00
     Domestic Support Ongoing:                                                                        .00              .00                 .00
     All Other Priority:                                                                           459.85           459.85                 .00
 TOTAL PRIORITY:                                                                                   459.85           459.85                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    64,588.33               .00                .00

 Disbursements:
         Expenses of Administration:                                                            $6,501.27
         Disbursements to Creditors:                                                           $32,413.75
 TOTAL DISBURSEMENTS:                                                                                                             $38,915.02

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:    08/27/2021                                      By:   /s/Terre M. Vardaman
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 4 of 4                                                                                                      UST Form 101-13-FR-S (9/1/2009)
